Citation Nr: 0632640	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  03-11 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a hip disability.

2.  Entitlement to service connection for a rash as secondary 
to herbicide exposure.

3.  Entitlement to an initial compensable evaluation for 
residuals of a shrapnel wound of the lower back, including a 
scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and M.G.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In July 2006, the veteran testified at a Board hearing, the 
transcript of which is of record.  During his testimony, the 
veteran mentioned that he suffered from sleep apnea and 
implied that it was related to his time in the military.  As 
this claim has not yet been developed, it is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran does not have a rash that is attributable to 
his active military service.

2.  The veteran's service-connected residuals of a shrapnel 
wound of the lower back is manifested by a painful, 
superficial scar; no impairment or limitation of function of 
the back is shown.


CONCLUSIONS OF LAW

1.  The veteran does not have a rash that is the result of 
disease or injury incurred in or aggravated during active 
military service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).

2.  The criteria for an initial 10 percent rating for a 
superficial, painful scar have been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 4.118, Diagnostic Code 7804 (2002); 
4.118, Diagnostic Code 7804 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).

The Board finds that all notification and development action 
needed to render a decision as to the shrapnel residuals and 
rash issues on appeal has been accomplished.  Through an 
August 2001 notice letter, the RO notified the veteran and 
his representative of the legal criteria governing his 
claims.  In a statement of the case (SOC) in April 2003, the 
RO notified them of the evidence that had been considered in 
connection with his claims and the bases for the denial of 
his claims.  After each, they were afforded the opportunity 
to respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claims, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the August 2001 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, the 
notice letter requested the veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disabilities.  Consequently, the Board finds 
that the veteran has been put on notice to submit any 
pertinent evidence that he may possess.

Although the complete notice required by the VCAA may not 
have been provided until after the RO adjudicated the 
veteran's claims, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  Additionally, while the notice did not refer to 
criteria for assigning an effective date, see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), this question is not 
before the Board and is not raised by the Board's order set 
forth herein.  Consequently, a remand of the shrapnel 
residuals and rash issue is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Alexandria, Louisiana.  The veteran has also submitted 
private treatment records from L.E.F., M.D.  Additionally, in 
December 2001, the veteran was provided VA examinations in 
relation to his claims, the reports of which are of record.  
Furthermore, as noted above, the veteran was afforded a 
Travel Board hearing in July 2006.  Significantly, the 
veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claims on appeal 
that need to be obtained.

II. Analysis

Service connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

If a veteran was exposed to an "herbicide agent" during 
active military, naval, or air service, certain diseases, 
such as certain soft-tissue sarcomas, are presumed to be 
service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of the 
disease during service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.309(e) (2006).  (In this context, the term 
"herbicide agent" is defined as a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i) 
(2006).)

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, is presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6)(iii) (2006).  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  Id.

The veteran contends that he developed a rash in service 
after he was exposed to Agent Orange while in the Republic of 
Vietnam.  However, a review of the veteran's service medical 
records reveals an absence of any complaints or clinical 
findings of a rash during service.  All examinations were 
normal in pertinent respect.  Post-service VA and private 
medical records do not reflect treatment for a rash or a 
diagnosis of a disability or disease relating to a rash.

The Board notes that the veteran was not provided a VA 
examination with regard to this issue on appeal.  Because 
there is no indication that a current disability may be 
associated with the veteran's service, a medical examination 
is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

As there is no evidence of a rash-related injury or disease 
that was incurred in service, nor probative evidence of a 
medical nexus between any current disability related to a 
rash and service, to include exposure to herbicides, the 
veteran's claim for service connection on a direct basis must 
be denied.  See 38 C.F.R. § 3.303.

The Board has also considered whether a rash can be presumed 
to have been incurred in service due to the exposure to 
herbicides.  The veteran is presumed to have been exposed to 
an herbicide agent due to his active military service in the 
Republic of Vietnam during the requisite time period.  See 
38 C.F.R. § 3.307(a)(6)(iii).  However, a rash is not among 
the presumptive diseases enumerated in 38 C.F.R. § 3.309(e).  
Consequently, even if the veteran has a current rash 
disability, service connection for a rash must be denied on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the veteran's written contentions 
and hearing testimony with regard to his claim for service 
connection.  While the Board does not doubt the sincerity of 
the veteran's belief that he has a rash that is related to 
his time in service, as a lay person without the appropriate 
medical training or expertise, he simply is not competent to 
provide a probative opinion on a medical matter-such as the 
etiology of a current disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for a rash must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Initial rating

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's service-connected shrapnel wound residuals has 
been evaluated as zero percent (non-compensable) disabling 
for a superficial scar.

Effective August 30, 2002, substantive changes were made to 
the schedular criteria for evaluating disabilities involving 
the skin.  67 Fed. Reg. 49,590-99 (July 31, 2002).  VA must 
consider the veteran's scar evaluation under each set of 
criteria, with consideration of revised criteria no sooner 
than the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on other 
grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. 
App. 111, 116-19 (1997).  See also VAOPGCPREC 3-2000 
(Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
RO has considered the veteran's claim in light of the former 
and revised criteria, and in the April 2003 SOC, the RO 
provided notice to the veteran of the revised criteria.

The former criteria provides for a maximum 10 percent rating 
for superficial scars that are tender and painful on 
objective demonstration.  38 C.F.R. § 4.118 (Diagnostic Code 
7804) (2002).  Similarly, the revised criteria provides for a 
maximum 10 percent rating for superficial scars that are 
painful on examination.  38 C.F.R. § 4.118 (Diagnostic Code 
7804) (2006).

In December 2001, the veteran was provided a VA examination 
regarding his shrapnel wound scar.  The examiner found a one 
inch by one-fourth inch elliptical scar close to the T-10 
spinous process.  Although the examiner did not find the scar 
to be tender or disabling, he noted that the veteran 
complained of constant itching and mild pain concerning the 
scar.  During his July 2006 hearing testimony, the veteran 
confirmed that the scar was painful, especially when pressed 
on or when his clothes rubbed against it.

Based on this evidence, since the grant of service 
connection, the Board finds that a 10 percent rating is 
warranted, under both the former and revised criteria of 
Diagnostic Code 7804, for a scar resulting from a shrapnel 
wound to the veteran's lower back.  This is the maximum 
rating under both versions.  A higher rating is not warranted 
under any other diagnostic code relating to scars because it 
does not cause limitation of function of the back, cover an 
area exceeding twelve square inches, or cause disfigurement 
of the head, face, or neck.  See 38 C.F.R. §§ 4.118 
(Diagnostic Codes 7800, 7801, 7805) (2002); 4.118 (Diagnostic 
Codes 7800, 7801, 7805) (2006).

A disability rating is also not warranted for any other 
residuals of a shrapnel wound of the lower back.  As noted 
above, the December 2001 VA examiner reported that the 
shrapnel wound was not disabling and there is no evidence of 
injury or damage to the underlying muscle group.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that a superficial, painful scar reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2006).  In this case, 
there is no evidence showing that the disability results in 
marked interference with employment (i.e., beyond that 
contemplated in the evaluation assigned), or frequent periods 
of hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for an initial compensable rating of 10 percent for a scar 
resulting from residuals of a shrapnel wound of the lower 
back is granted.


ORDER

Service connection for a rash as secondary to herbicide 
exposure is denied.

A 10 percent initial rating for residuals of a shrapnel wound 
of the lower back, including a scar, is granted, subject to 
the laws and regulations governing the payment of monetary 
awards.


REMAND

The veteran contends that his hip disability is the result 
of, or aggravated by, his service-connected residuals of a 
shrapnel wound of the lower back.  The veteran has submitted 
a letter from L.E.F., M.D., which indicates that his hip 
disability may be related to his back.  The RO has 
adjudicated the hip disability service connection claim on a 
direct basis but has yet to adjudicate the claim based on 
secondary service connection.  In order to afford the veteran 
the due process to which he is entitled, the Board finds that 
a remand of the hip issue is necessary.

The Board points out that during the pendency of this appeal, 
the regulation regarding secondary service connection was 
amended.  See 38 C.F.R. § 3.310 (2006); 71 Fed. Reg. 52,744-
47 (Sept. 7, 2006).  38 C.F.R. § 3.310(b) was revised to 
address aggravation of nonservice-connected disabilities, 
effective October 10, 2006.  The RO should notify the veteran 
and his representative of this amendment to the regulations 
and the RO should consider the claim for secondary service 
connection under both the old and new provisions.

Accordingly, this issue is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006) are fully 
complied with and satisfied.  The veteran 
must specifically be told what is 
required to substantiate the hip claim on 
appeal.  With respect to secondary 
service connection, the veteran and his 
representative should be advised as to 
recent changes to 38 C.F.R. § 3.310.  
71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
He should be told what is required to 
substantiate a claim in the context of 
both old and new versions of 38 C.F.R. 
§ 3.310.  He should also be told to 
provide any evidence in his possession 
that is pertinent to his claim.  The 
veteran should be advised with regard to 
the criteria for awarding a disability 
rating and an effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO should then take adjudicatory 
action with regards to the hip claim.  
Application of both old and new 
provisions of 38 C.F.R. § 3.310 should be 
undertaken with consideration of the 
February 2003 comments by Dr. L.E.F. and 
any additional pertinent evidence that 
was obtained.  (The RO should obtain any 
additional evidence deemed necessary.)  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  The SSOC should include both old 
and new versions of 38 C.F.R. § 3.310.  
71 Fed. Reg. 52744-47 (Sept. 7, 2006).

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


